DETAILED ACTION
This is a first action on the merits. Claims 1-20 are pending. Claims dated 03/30/2020 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2, 10, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2, 10, and 19, the prior arts on record do not teach, describe, and/or suggest all the limitations as presented in the claim as a whole – specifically “selectively adjust/adjusting the activation threshold based on a probability that one or more targets will enter the free space adjacent to the side of the vehicle”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP 3657382 A1), in view of Rankawat et al. (US 20190286153 A1), in view of Kwon (US 20200218979 A1), in view of Tseng (US 20210264786 A1), in view of Bonilla (US 20090256698 A1) and herein after will be referred to as Kim, Rankawat, Kwon, Tseng, and Bonilla respectively.

Regarding claim 1, Kim teaches a system for providing an alert to an occupant of a vehicle, the system comprising: one or more processors; and (Fig. 1 processor 120, alarm device 100, vehicle 200)
a memory in communication with the one or more processors and storing ([0082] ROM, RAM, and flash memory specially designed to store and carry out program commands): 
a free space detection module including instructions that when executed by the one or more processors cause the one or more processors to determine 0053] processor of the alarm device; Fig. 4 blind spot BS adjacent to vehicle; [0017] detecting a vehicle-free road area in the blind spot by using the segmentation image acquired through the CNN).
Kim does not explicitly disclose determining one or more dimensions of a free space (vehicle-free road area). 
However, Rankawat teaches determining one or more dimensions of a free space ([0040] In some examples, one or more side-facing cameras and/or one or more parking cameras may be used to determine drivable free-space to the side of the vehicle 700 and/or immediately adjacent the vehicle 700; [0067] For example, any method of determining real-world coordinates from image coordinates may be used to determine the distance from the vehicle 700 to the boundary, and thus the drivable free-space for the vehicle 700 to move around within).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Kim to incorporate Rankawat to include determining one or more dimensions of a free space, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “determining distance measurements”.
Kim, in view of Rankawat does not explicitly teach: a target detection module including instructions that when executed by the one or more processors cause the one or more processors to determine one or more dimensions of one or more targets based on the sensor data.
However, Kwon teaches a target detection module including instructions that when executed by the one or more processors cause the one or more processors to determine one or more dimensions of one or more targets based on the sensor data, the one or more targets being external to the vehicle ([0055] An output of the object detector 214 may be locations of bounding shapes (e.g., bounding boxes, rectangles, squares, circles, polygons, etc.) corresponding to the objects or obstacles represented by the image data. Once the bounding shape locations and dimensions are known with respect to a particular image, additional sensor data 102—such as LIDAR data and/or RADAR data, as non-limiting examples—may be used to determine distances to the objects or obstacles corresponding to the respective bounding shapes).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Kim, in view of Rankawat, to incorporate the teachings of Kwon to include a target detection module including instructions that when executed by the one or more processors cause the one or more processors to determine one or more dimensions of one or more targets based on the sensor data, the one or more targets being external to the vehicle for the motivation of determining distances to the objects or obstacles corresponding to the respective bounding shapes (Kwon [0055]).
Kim, in view of Rankawat, in view of Kwon teaches a path prediction module that when executed by the one or more processors cause the one or more processors to determine Kwon [0055] cited above), and one or more dimensions of the free space (Kim [0017] cited above - detecting a vehicle-free road area in the blind spot by using the segmentation image acquired through the CNN; Kim [0030] free space ratio is determined as a ratio of a road area without an object in the blind spot to a whole area of the blind spot), 
Kim, in view of Rankawat, in view of Kwon does not explicitly teach determining one or more predicted paths of one or more targets based on one or more directions of the one or more targets.
However, Tseng teaches determining one or more predicted paths of one or more targets based on one or more directions of the one or more targets (Fig. 3 behavior prediction unit 302; [0006] the processor is coupled to the warning signal generator […] to determine an attribute and a behavior of the target object; [0024] the behavior of the target object may, for example, be a dynamic change, such as overtaking, cutting, and braking of a vehicle or a motion, etc. of a pedestrian or an animal crossing the road, of the target object).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Kim, in view of Rankawat, in view of Kwon to incorporate the teachings of Tseng to include determining one or more predicted paths of one or more targets based on one or more directions of the one or more targets, because doing so predicts the obstacles behavior, i.e., overtaking trajectory, and by extension calculating a collision probability used to “effectively predict and prevent accidents, thereby improving driver safety” (Tseng [0033]).
Kim, in view of Rankawat, in view of Kwon, in view of Tseng does not explicitly teach: an activation threshold module including instructions that when executed by the one or more processors cause the one or more processors to selectively adjust an activation threshold for providing an alert according to the one or more predicted paths.
However, Tseng also teaches an activation threshold module including instructions that when executed by the one or more processors cause the one or more processors to selectively adjust an activation threshold for providing an alert according to the one or more predicted paths ([0029] In some embodiments, the warning level of the second warning signal S2 may be adjusted, such as adjusting the color of the image signal or the volume of the sound signal, according to the magnitude of the collision probability – Examiner interprets that in Tseng the warning signals correspond to alerts and that adjusting the warning signals magnitude based on a threshold collision probability corresponds to selectively adjusting an activation threshold).
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Kim, in view of Rankawat, in view of Kwon, in view of Tseng to incorporate the teachings of Tseng to include an activation threshold module including instructions that when executed by the one or more processors cause the one or more processors to selectively adjust an activation threshold for providing an alert according to the one or more predicted paths, for the motivation of adjusting the severity of the warning and distinguishing between probable collision events.
Kim, in view of Rankawat, in view of Kwon, in view of Tseng teaches an alert module including instructions that when executed by the one or more processors cause the one or more processors to activate the alert Kim [0030] (III) if the free space ratio is less than or equal to at least one predetermined threshold value, warning a driver of the vehicle of the risk of lane change; Tseng [0029] --alert based on collision probability which is based on the predicted path/behavior of the target--).  
Kim, in view of Rankawat, in view of Kwon, in view of Tseng does not explicitly teach that the alert informs the occupant of a hazard associated with the one or more targets (rather, the alert informs the driver in the user vehicle as disclosed in Kim [0019]).
However, Bonilla teaches an alert that informs the occupant of a hazard associated with the one or more targets ([0014] It is noted that the user alert device may comprise a light whereby the user alert device is configured to provide a visual alert. Alternatively, or in addition, the user alert device may comprise a speaker whereby the user alert device is configured to provide an audio alert.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Kim, in view of Rankawat, in view of Kwon to incorporate the teachings of Bonilla to include an visual light alert that also informs the occupant of a hazard associated with the one or more targets for the motivation to warn nearby targets i.e., other vehicles that are within a warning area adjacent to a user vehicle.

Regarding claim 5, Kim, as modified (see rejection of claim 1), teaches the system of claim 1.
Kim also teaches wherein the one or more targets includes one or more of: a nearby vehicle, a pedestrian, a motorcycle, a scooter, and a bicycle (Fig. 4 nearby vehicle).

Regarding claim 6, Kim, as modified, teaches the system of claim 1.
Kim, as modified, also teaches wherein the alert is one or more of: an audible sound, visual indicator, a haptic feedback, and a locking a door of the vehicle (see rejection of claim 1 cited to Bonilla [0014] light/visual alert).

Regarding claim 7, Kim, as modified, teaches the system of claim 1.
While Kim suggests the free space is a space between the side of the vehicle and at and one or more external objects (Fig. 4 blind spot between side of vehicle and lane marker), Kim, as modified, does not explicitly teach: wherein the free space is a space between the side of the vehicle and at and one or more external objects.  
However, Kwon teaches wherein the free space is a space between the side of the vehicle and at and one or more external objects (Fig. 16B drivable free space wall/road curb boundaries 1606).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the free space as taught by Kim, as modified, to incorporate the teachings of Kwon to include wherein the free space is a space between the side of the vehicle and at and one or more external objects, because doing so expands the drivable free space to more than just the lane markings or blind areas.

Regarding claim 8, Kim, as modified, teaches the system of claim 7.
Kim, as modified also teaches wherein the one or more external objects includes one or more of: a wall, another vehicle, a road barrier, and a road curb (see rejection of claim 7 cited to Kwon Fig. 16B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the free space boundary containing the external object as taught by Kim, as modified, to incorporate the teachings of Kwon to include wherein the one or more external objects includes one or more of: a wall, another vehicle, a road barrier, and a road curb, for the motivation of expanding the drivable free space to more than just the lane markings or blind areas.

Regarding claim 9, Kim teaches a method for providing an alert to an occupant of a vehicle, the method comprising the steps of: 
determining 0053] processor of the alarm device; Fig. 4 blind spot BS adjacent to vehicle; [0017] detecting a vehicle-free road area in the blind spot by using the segmentation image acquired through the CNN), 
Kim does not explicitly disclose determining dimensions of the vehicle-free road area. 
However, Rankawat teaches determining dimensions of a free space ([0040] In some examples, one or more side-facing cameras and/or one or more parking cameras may be used to determine drivable free-space to the side of the vehicle 700 and/or immediately adjacent the vehicle 700; [0067] For example, any method of determining real-world coordinates from image coordinates may be used to determine the distance from the vehicle 700 to the boundary, and thus the drivable free-space for the vehicle 700 to move around within; Fig. 2 obtain boundary step B206).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Kim to incorporate Rankawat to include determining dimensions of the free space, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “determining distance measurements”.
Kim, in view of Rankawat does not explicitly teach: determining one or more dimensions of one or more targets based on the sensor data, the one or more targets being external to the vehicle.
However, Kwon teaches determining one or more dimensions of one or more targets based on the sensor data, the one or more targets being external to the vehicle ([0055] An output of the object detector 214 may be locations of bounding shapes (e.g., bounding boxes, rectangles, squares, circles, polygons, etc.) corresponding to the objects or obstacles represented by the image data. Once the bounding shape locations and dimensions are known with respect to a particular image, additional sensor data 102—such as LIDAR data and/or RADAR data, as non-limiting examples—may be used to determine distances to the objects or obstacles corresponding to the respective bounding shapes).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Kim, in view of Rankawat to incorporate the teachings of Kwon to include determining one or more dimensions of one or more targets based on the sensor data, the one or more targets being external to the vehicle for the motivation of determining distances to the objects or obstacles corresponding to the respective bounding shapes (Kwon [0055]).
Kim, in view of Rankawat, in view of Kwon teaches determining Kwon [0055] cited above), and one or more dimensions of the free space (Kim [0017] detecting a vehicle-free road area in the blind spot by using the segmentation image acquired through the CNN; Kim [0030] free space ratio is determined as a ratio of a road area without an object in the blind spot to a whole area of the blind spot), 
Kim, in view of Rankawat, in view of Kwon does not explicitly teach determining one or more predicted paths of one or more targets based on one or more directions of the one or more targets.
However, Tseng teaches determining one or more predicted paths of one or more targets based on one or more directions of the one or more targets (Fig. 3 behavior prediction unit 302; [0006] the processor is coupled to the warning signal generator […] to determine an attribute and a behavior of the target object; [0024] the behavior of the target object may, for example, be a dynamic change, such as overtaking, cutting, and braking of a vehicle or a motion, etc. of a pedestrian or an animal crossing the road, of the target object).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Kim, in view of Rankawat, in view of Kwon to incorporate the teachings of Tseng to include determining one or more predicted paths of one or more targets based on one or more directions of the one or more targets, because doing so predicts the obstacles behavior, i.e., overtaking trajectory, and by extension calculating a collision probability used to “effectively predict and prevent accidents, thereby improving driver safety” (Tseng [0033]).
Kim, in view of Rankawat, in view of Kwon, in view of Tseng does not explicitly teach: selectively adjust an activation threshold for providing an alert according to the one or more predicted paths.
However, Tseng also teaches selectively adjust an activation threshold for providing an alert according to the one or more predicted paths ([0029] In some embodiments, the warning level of the second warning signal S2 may be adjusted, such as adjusting the color of the image signal or the volume of the sound signal, according to the magnitude of the collision probability – Examiner interprets that in Tseng the warning signals correspond to alerts and that adjusting the warning signals magnitude based on a threshold collision probability corresponds to selectively adjusting an activation threshold).
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Kim, in view of Rankawat, in view of Kwon, in view of Tseng to incorporate the teachings of Tseng to include selectively adjust an activation threshold for providing an alert according to the one or more predicted paths, for the motivation of adjusting the severity of the warning and distinguishing between probable collision events.
Kim, in view of Rankawat, in view of Kwon, in view of Tseng teaches activating the alert Kim [0030] (III) if the free space ratio is less than or equal to at least one predetermined threshold value, warning a driver of the vehicle of the risk of lane change).  
Kim, in view of Rankawat, in view of Kwon, in view of Tseng does not explicitly teach that the alert informs the occupant of a hazard associated with the one or more targets (rather, the alert informs the driver in the user vehicle as disclosed in Kim [0019]).
However, Bonilla teaches an alert that informs the occupant of a hazard associated with the one or more targets ([0014] It is noted that the user alert device may comprise a light whereby the user alert device is configured to provide a visual alert. Alternatively, or in addition, the user alert device may comprise a speaker whereby the user alert device is configured to provide an audio alert.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Kim, in view of Rankawat, in view of Kwon, in view of Tseng to incorporate the teachings of Bonilla to include an visual light alert that also informs the occupant of a hazard associated with the one or more targets for the motivation to warn nearby targets i.e., other vehicles that are within a warning area adjacent to a user vehicle.

Regarding claim 13, Kim, as modified, teaches the method of claim 9.
Kim, as modified, also teaches wherein activating the alert includes one or more of: generating an audible sound, displaying a visual indicator, providing a haptic feedback, and locking a door of the vehicle (see rejection of claim 9 cited to Bonilla [0014] light/visual alert).

Regarding claim 14, Kim, as modified, teaches the method of claim 9.
Kim also teaches wherein the one or more targets includes one or more of: a nearby vehicle, a pedestrian, a motorcycle, a scooter, and a bicycle (Fig. 4 nearby vehicle).

Regarding claim 15, Kim, as modified, teaches the method of claim 9.
Kim, as modified also teaches wherein external objects includes one or more of: a wall, another vehicle, a road barrier, and a road curb (Kwon Fig. 16B drivable free space wall/road curb boundaries 1606).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the free space boundary containing the external object as taught by Kim, as modified, to incorporate the teachings of Kwon to include wherein external objects includes one or more of: a wall, another vehicle, a road barrier, and a road curb, for the motivation of expanding the drivable free space to more than just the lane markings or blind areas.

Regarding claim 16, Kim, as modified, teaches the method of claim 9.
While Kim suggests the free space is a space between the side of the vehicle and at and one or more external objects (Fig. 4 blind spot between side of vehicle and lane marker), Kim, as modified, does not explicitly teach: wherein the free space is a space between the side of the vehicle and at and one or more external objects.  
However, Kwon teaches wherein the free space is a space between the side of the vehicle and at and one or more external objects (Fig. 16B drivable free space wall/road curb boundaries 1606).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the free space as taught by Kim, as modified, to incorporate the teachings of Kwon to include wherein the free space is a space between the side of the vehicle and at and one or more external objects, because doing so expands the drivable free space to more than just the lane markings or blind areas.

Regarding claim 17, Kim, as modified, teaches the method of claim 16.
Kim, as modified also teaches wherein the one or more external objects includes one or more of: a wall, another vehicle, a road barrier, and a road curb (Kwon Fig. 16B drivable free space wall/road curb boundaries 1606).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the free space boundary containing the external object as taught by Kim, as modified, to incorporate the teachings of Kwon to include wherein external objects includes one or more of: a wall, another vehicle, a road barrier, and a road curb, for the motivation of expanding the drivable free space to more than just the lane markings or blind areas.

Regarding claim 18, Kim teaches a non-transitory computer-readable medium storing instructions for providing an alert to an occupant of a vehicle that, when executed by one or more processors, cause the one or more processors to ([0082] computer readable media; Fig. 1 processor 120, alarm device 100, vehicle 200):
determine 0053] processor of the alarm device; Fig. 4 blind spot BS adjacent to vehicle; [0017] detecting a vehicle-free road area in the blind spot by using the segmentation image acquired through the CNN).
Kim does not explicitly disclose determining one or more dimensions of a free space (vehicle-free road area). 
However, Rankawat teaches determining one or more dimensions of a free space ([0040] In some examples, one or more side-facing cameras and/or one or more parking cameras may be used to determine drivable free-space to the side of the vehicle 700 and/or immediately adjacent the vehicle 700; [0067] For example, any method of determining real-world coordinates from image coordinates may be used to determine the distance from the vehicle 700 to the boundary, and thus the drivable free-space for the vehicle 700 to move around within).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Kim to incorporate Rankawat to include determining one or more dimensions of a free space, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “determining distance measurements”.
Kim, in view of Rankawat does not explicitly teach: determine one or more dimensions of one or more targets based on the sensor data, the one or more targets being external to the vehicle.
However, Kwon teaches a target detection module including instructions that when executed by the one or more processors cause the one or more processors to determine one or more dimensions of one or more targets based on the sensor data, the one or more targets being external to the vehicle ([0055] An output of the object detector 214 may be locations of bounding shapes (e.g., bounding boxes, rectangles, squares, circles, polygons, etc.) corresponding to the objects or obstacles represented by the image data. Once the bounding shape locations and dimensions are known with respect to a particular image, additional sensor data 102—such as LIDAR data and/or RADAR data, as non-limiting examples—may be used to determine distances to the objects or obstacles corresponding to the respective bounding shapes).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Kim, in view of Rankawat, to incorporate the teachings of Kwon to include a target detection module including instructions that when executed by the one or more processors cause the one or more processors to determine one or more dimensions of one or more targets based on the sensor data, the one or more targets being external to the vehicle for the motivation of determining distances to the objects or obstacles corresponding to the respective bounding shapes (Kwon [0055]).
Kim, in view of Rankawat, in view of Kwon teaches determine Kwon [0055] cited above), and one or more dimensions of the free space (Kim [0017] detecting a vehicle-free road area in the blind spot by using the segmentation image acquired through the CNN; Kim [0030] free space ratio is determined as a ratio of a road area without an object in the blind spot to a whole area of the blind spot), 
Kim, in view of Rankawat, in view of Kwon does not explicitly teach determining one or more predicted paths of one or more targets based on one or more directions of the one or more targets.
However, Tseng teaches determining one or more predicted paths of one or more targets based on one or more directions of the one or more targets (Fig. 3 behavior prediction unit 302; [0006] the processor is coupled to the warning signal generator […] to determine an attribute and a behavior of the target object; [0024] the behavior of the target object may, for example, be a dynamic change, such as overtaking, cutting, and braking of a vehicle or a motion, etc. of a pedestrian or an animal crossing the road, of the target object).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Kim, in view of Rankawat, in view of Kwon to incorporate the teachings of Tseng to include determining one or more predicted paths of one or more targets based on one or more directions of the one or more targets, because doing so predicts the obstacles behavior, i.e., overtaking trajectory, and by extension calculating a collision probability used to “effectively predict and prevent accidents, thereby improving driver safety” (Tseng [0033]).
Kim, in view of Rankawat, in view of Kwon, in view of Tseng does not explicitly teach: an activation threshold module including instructions that when executed by the one or more processors cause the one or more processors to selectively adjust an activation threshold for providing an alert according to the one or more predicted paths.
However, Tseng also teaches an activation threshold module including instructions that when executed by the one or more processors cause the one or more processors to selectively adjust an activation threshold for providing an alert according to the one or more predicted paths ([0029] In some embodiments, the warning level of the second warning signal S2 may be adjusted, such as adjusting the color of the image signal or the volume of the sound signal, according to the magnitude of the collision probability – Examiner interprets that in Tseng the warning signals correspond to alerts and that adjusting the warning signals magnitude based on a threshold collision probability corresponds to selectively adjusting an activation threshold).
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Kim, in view of Rankawat, in view of Kwon, in view of Tseng to incorporate the teachings of Tseng to include an activation threshold module including instructions that when executed by the one or more processors cause the one or more processors to selectively adjust an activation threshold for providing an alert according to the one or more predicted paths, for the motivation of adjusting the severity of the warning and distinguishing between probable collision events.
Kim, in view of Rankawat, in view of Kwon, in view of Tseng teaches an alert module including instructions that when executed by the one or more processors cause the one or more processors to activate the alert Kim [0030] (III) if the free space ratio is less than or equal to at least one predetermined threshold value, warning a driver of the vehicle of the risk of lane change).  
Kim, in view of Rankawat, in view of Kwon, in view of Tseng does not explicitly teach that the alert informs the occupant of a hazard associated with the one or more targets (rather, the alert informs the driver in the user vehicle as disclosed in Kim [0019]).
However, Bonilla teaches an alert that informs the occupant of a hazard associated with the one or more targets ([0014] It is noted that the user alert device may comprise a light whereby the user alert device is configured to provide a visual alert. Alternatively, or in addition, the user alert device may comprise a speaker whereby the user alert device is configured to provide an audio alert.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Kim, in view of Rankawat, in view of Kwon to incorporate the teachings of Bonilla to include an visual light alert that also informs the occupant of a hazard associated with the one or more targets for the motivation to warn nearby targets i.e., other vehicles that are within a warning area adjacent to a user vehicle.

Claims 3-4, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Rankawat, in view of Kwon, in view of Tseng, in view of Bonilla, in further view of Yasunori (US 20200086876 A1) and herein after will be referred to as Yasunori.

Regarding claim 3, Kim, as modified, teaches the system of claim 1.
Kim, as modified, does not explicitly teach: wherein the path prediction module further includes instructions that when executed by the one or more processors cause the one or more processors to generate a comparison between one or more widths of the one or more targets and a width of the free space.  
However, Yasunori teaches: generate a comparison between one or more widths of the one or more targets and a width of the free space ([0090] Specifically, after finding the surplus width Dy by the same method as the control unit 11 in the sixth processing, the control unit 21 performs the same seventh processing as in step S7, compares the surplus width Dy with a predetermined threshold value (threshold value defining the enough surplus width) Dz, and determines whether Dy<Dz is satisfied)
In Yasunori, Examiner interprets “Dz” which is the predetermined threshold value that defines a sufficient surplus width ([0078]) corresponds to “the width of the free space”, and this width is compared to “Dy” which based on Wb which is the width of the second vehicle ([0077]) corresponding to the width of the one or more targets.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Kim, as modified, to incorporate the teachings of Yasunori to include wherein the path prediction module further includes instructions that when executed by the one or more processors cause the one or more processors to generate a comparison between one or more widths of the one or more targets and a width of the free space, because doing so checks to see if the passing maneuver is safe.

Regarding claim 4, Kim, as modified, teaches the system of claim 3.
Kim, as modified does not explicitly teach: wherein the path prediction module further includes instructions that when executed by the one or more processors cause the one or more processors to selectively adjust the one or more predicted paths of the one or more targets based on the comparison between the one or more widths of the one or more targets and the width of the free space.  
However, Yasunori teaches: selectively adjust the one or more predicted paths of the one or more targets based on the comparison between the one or more widths of the one or more targets and the width of the free space ([0078] If Dy<Dz is satisfied, it is determined that passing is difficult, and the processing moves to Yes in step S7, and ends the control in FIG. 3).
In Yasunori, Examiner interprets that based on the comparison (as cited to for the rejection of claim 3), the predicted state/path of the second vehicle is adjusted to either a path where passing is possible or passing is not possible (Fig. 3 S7 pass yes or no).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Kim, as modified, to incorporate the teachings of Yasunori to include wherein the path prediction module further includes instructions that when executed by the one or more processors cause the one or more processors to selectively adjust the one or more predicted paths of the one or more targets based on the comparison between the one or more widths of the one or more targets and the width of the free space, because doing so helps to see if the passing maneuver is probable or not probable.

Regarding claim 11, Kim, as modified, teaches the method of claim 9.
Kim, as modified, does not explicitly teach: generating a comparison between one or more widths of the one or more targets and a width of the free space.  
However, Yasunori teaches: generating a comparison between one or more widths of the one or more targets and a width of the free space ([0090] Specifically, after finding the surplus width Dy by the same method as the control unit 11 in the sixth processing, the control unit 21 performs the same seventh processing as in step S7, compares the surplus width Dy with a predetermined threshold value (threshold value defining the enough surplus width) Dz, and determines whether Dy<Dz is satisfied).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Kim, as modified, to incorporate the teachings of Yasunori to include generating a comparison between one or more widths of the one or more targets and a width of the free space, because doing so checks to see if the passing maneuver is safe.

Regarding claim 12, Kim, as modified, teaches the method of claim 11.
Kim, as modified does not explicitly teach: selectively adjusting the one or more predicted paths of the one or more targets based on the comparison between the one or more widths of the one or more targets and the width of the free space.  
However, Yasunori teaches: selectively adjusting the one or more predicted paths of the one or more targets based on the comparison between the one or more widths of the one or more targets and the width of the free space ([0078] If Dy<Dz is satisfied, it is determined that passing is difficult, and the processing moves to Yes in step S7, and ends the control in FIG. 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Kim, as modified, to incorporate the teachings of Yasunori to include selectively adjusting the one or more predicted paths of the one or more targets based on the comparison between the one or more widths of the one or more targets and the width of the free space, because doing so helps to see if the passing maneuver is probable or not probable.

Regarding claim 20, Kim, as modified, teaches the non-transitory computer-readable medium of claim 18.
Kim, as modified, does not explicitly teach: further comprising instructions that when executed by the one or more processors cause the one or more processors to generate a comparison between one or more widths of the one or more targets and a width of the free space.  
However, Yasunori teaches: generate a comparison between one or more widths of the one or more targets and a width of the free space ([0090] Specifically, after finding the surplus width Dy by the same method as the control unit 11 in the sixth processing, the control unit 21 performs the same seventh processing as in step S7, compares the surplus width Dy with a predetermined threshold value (threshold value defining the enough surplus width) Dz, and determines whether Dy<Dz is satisfied)
In Yasunori, Examiner interprets “Dz” which is the predetermined threshold value that defines a sufficient surplus width ([0078]) corresponds to “the width of the free space”, and this width is compared to “Dy” which based on Wb which is the width of the second vehicle ([0077]) corresponding to the width of the one or more targets.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Kim, as modified, to incorporate the teachings of Yasunori to include wherein the path prediction module further includes instructions that when executed by the one or more processors cause the one or more processors to generate a comparison between one or more widths of the one or more targets and a width of the free space, because doing so checks to see if the passing maneuver is safe.
Kim, as modified also does not explicitly teach: adjust the one or more predicted paths of the one or more targets based on the comparison between the one or more widths of the one or more targets and the width of the free space.  
However, Yasunori teaches: selectively adjusting the one or more predicted paths of the one or more targets based on the comparison between the one or more widths of the one or more targets and the width of the free space ([0078] If Dy<Dz is satisfied, it is determined that passing is difficult, and the processing moves to Yes in step S7, and ends the control in FIG. 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Kim, as modified, to incorporate the teachings of Yasunori to include selectively adjusting the one or more predicted paths of the one or more targets based on the comparison between the one or more widths of the one or more targets and the width of the free space, because doing so helps to see if the passing maneuver is probable or not probable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200114821 A1 – Kim et al. discloses monitoring a second rear-lateral sense region for targets and displaying a warning to the driver
US 20210253095 A1 – Jiang et al. discloses predicting a collision between a host vehicle and a target vehicle during lane changes
US 20210107506 A1 – Takagi et al. discloses a similar free space in Fig. 5, but the target(s) are stationary

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661